Citation Nr: 1032653	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-28 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958, and 
from July 1958 to November 1968.  He died in March 1985.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The evidence that is of record indicates that an August 
1985 rating decision denied service connection for the cause of 
the Veteran's death; therefore, it appears that the current claim 
that was received in April 2003 is a claim to reopen service 
connection for the cause of the Veteran's death.

This matter was initially before the Board in June 2007 and 
November 2008, at both of which times it was remanded for further 
evidentiary development.  It is again before the Board and ready 
for appellate action.

As support for her claim, the appellant and her son appeared and 
testified at a personal hearing in October 2005 before the 
undersigned Veterans Law Judge sitting at Phoenix, Arizona.  A 
copy of that transcript of the hearing has been added to the 
record.

The Board is again remanding the appeal to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

Before addressing the merits of the appellant's claim to reopen 
service connection for cause of death, the Board again finds that 
additional development of the evidence is required.

In this case, the Board finds that another remand is necessary in 
order to comply with remand directives it had set forth in its 
November 2008 remand.  Prior to the November 2008 remand, the 
appellant's representative had pointed out the RO's failure to 
comply with the Board's directives in a June 2007 remand 
regarding the search for the appellant's claims folder and for 
documents pertaining to this appeal, and had requested another 
remand to rectify this matter.  Specifically, in its June 2007 
remand, the Board requested that the RO search for the 
appellant's claims folder or documentation pertaining to, or 
submitted in conjunction with, the previous and current claim on 
appeal for reopening a previously denied claim for service 
connection for the cause of the Veteran's death.  In the June 
2007 Board remand, documents that were to be obtained included: 
1) the appellant's claim form (VA Form 21-534) dated April 4, 
2003, and received by VA on April 14, 2003; 2) Certificate of 
Death of the veteran; 3) notification dated June 26, 2003, from 
the National Personnel Records Center (NPRC), indicating no 
Vietnam service by the Veteran; 4) VA notice letter to the 
appellant dated June 4, 2003; 5) appellant's letters dated June 
11, 2003, June 16, 2003, July 14, 2003, and November 17, 2003; 6) 
copies of the appellant's letters dated July 14, 2003, from Dr. 
Hirsch, Dr. Hudman, Hendrick Medical Center, and M. C. Anderson 
Cancer Center; 7) copy of appellant's letter dated July 25, 2003, 
to Texas Cancer Center; 8) copies of the Veteran's military 
personnel records submitted by the appellant; 9) copies of 
partial medical records for the period from June 1956 to April 
1958; 10) an August 21, 2003, letter from the NPRC, indicating 
more complete service medical records were not available; 11) 
notification dated August 15, 2003, from Hendrick Medical Center, 
indicating that the Veteran's medical records were no longer 
available; 12) medical records from M. C. Anderson Cancer Center 
dated from January 18, 1985, to February 7, 1985; 13) copies of 
correspondence regarding the appellant's prior claim for benefits 
(received from appellant); 14) transport report dated February 7, 
1985, from Chuck Curtis Ambulance; 15) rating decision on appeal 
dated January 27, 2001, and issued January 30, 2004; and 16) 
notice of disagreement (NOD) from the appellant received on May 
12, 2004.  Further, the RO was to associate with the claims 
folder any documents found, and if any records could not be 
located, the RO was to document for the record the search 
undertaken and the unavailability of the records. 

A review of the claims file at the time of the November 2008 
remand showed that, although the Veteran's death certificate and 
service personnel records (SPRs) had been associated with the 
claims file as directed by the Board in June 2007, none of the 
other documents specified in the June 2007 Board remand had been 
associated with the claims folder by November 2008.  Further, 
there was no indication whatsoever in the claims folder as to 
whether a search of the documents was undertaken or whether any 
of the records were unavailable.  Thus, the Board again remanded 
the case to correct this matter.  

A current review of the claims file indicates that, while most of 
the documents enumerated in the June 2007 have been associated 
with the claims file, a few are still missing and another search 
needs to be conducted for these documents.  Specifically, still 
missing from the claims file are copies of the appellant's 
letters dated July 14, 2003, from Dr. Hirsch, Dr. Hudman, 
Hendrick Medical Center, and M. C. Anderson Cancer Center.  The 
Board deems these letters from the Veteran's treating physicians 
at the time of his death particularly important; the appellant's 
claim was previously denied in August 1985 due to a lack of 
evidence of a nexus between the Veteran's cause of death and his 
military service, and these letters may include information on 
this central issue.  Moreover, there is no indication whatsoever 
in the claims folder as to whether a search of the documents has 
been undertaken or whether any of these records are unavailable.  
Thus, the Board finds another remand is necessary to correct this 
matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO needs to search for the Veteran's 
claims folder or documentation pertaining to, 
or submitted in conjunction with, the 
previous and current claim on appeal for 
reopening of a previously denied claim for 
service connection for the cause of the 
Veteran's death, particularly copies of 
the appellant's letters dated July 14, 
2003, from Dr. Hirsch, Dr. Hudman, 
Hendrick Medical Center, and M. C. 
Anderson Cancer Center.  

2.  The RO should associate any documents 
with the claims folder before returning the 
file to the Board.  If any records cannot 
be located, the RO should document for 
the record the search undertaken and the 
unavailability of the records.

3.  Readjudicate the appellant's claim of 
whether new and material evidence has been 
received to reopen a previously denied claim 
for service connection for the cause of the 
Veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be furnished another 
supplemental statement of the case (SSOC) and 
given the opportunity to respond thereto.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


